DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021, has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 21 recites, inter alia, that the “first proportional valve [is] between the return manifold and the workpiece holder” and that the “second proportional valve [is] between the return manifold and the workpiece holder.”  However, Fig. 2 of the instant application shows that proportional valves (162) and (164) are not located between the workpiece holder and the return manifold (174).  The workpiece holder actually appears to be located between the proportional valves (162) and (164) and the return manifold (174) since the workpiece is present between the fluid outlets (142) and (146) and the fluid inlets (144) and (148).  Dependent claims 22-30 are similarly rejected due to their direct or indirect dependence on claim 21.  
Claim 28 recites, inter alia, a “bypass valve between the return manifold and the first proportional vale and between the return manifold and the second proportional valve.”  However, Fig. 2 of the instant application shows that the bypass valve (178) is actually connected between the fluid input (152) and the return manifold (174) rather than directly from the proportional valves (162) or (164).   Accordingly, the specification as originally filed does not appear to provide support for the configuration as claimed.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 21 recites, inter alia, a “first proportional valve” and a “second proportional valve” while claim 26 recites a “first pneumatic valve” and a “second pneumatic valve.”  However, the claims do not clearly identify the structure or mode of operation associated with each type of valve.  As such, the metes and bounds of patent protection sought cannot be readily ascertained.  In ¶¶[0017]-[0020] a proportional valve is described as providing a continuous and gradual analog adjustment to the flow rate whereas a pneumatic valve is alternatively described as a digital or pulsing valve which quickly cycles a valve between an open and closed state.  Then in ¶¶[0034]-[0036] a proportional valve is further described as being controlled through an electro-pneumatic regulator which controls the flow of compressed dry air (CDA) to produce a precise pneumatic air pressure signal which is used to open and close the valve.  For examination purposes a “proportional valve” is interpreted as a valve which provides continuous adjustments to the flow rate between an open and closed position whereas a “pneumatic valve” is interpreted as a digital or pulsing valve which quickly cycles between an open and closed state.  Dependent claims 22-30 are similarly rejected due to their direct or indirect dependence on claim 21.  
Claim 28 recites, a “bypass valve between the return manifold and the first proportional valve and between the return manifold and the second proportional valve.”  claim 28.  Is the bypass valve connected upstream or downstream of the first and second proportional valves or are the bypass valves directly connected to the first and second proportional valves?  Figure 2 of the instant application shows that the bypass valve (178) appears to be connected upstream of the proportional valves (162) and (164).  Thus, for examination purposes it is assumed that the bypass valves as claimed are connected at some point upstream of the first and second proportional valves.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 21-23 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2013/0105084 to Mahadeswaraswamy, et al. (hereinafter “Mahad”). 
Regarding claim 21, Mahad teaches a workpiece processing system (see, e.g., the Abstract, Figs. 1-5, and entire reference), comprising: 
a plasma chamber (see, e.g., Fig. 1 and ¶¶[0020]-[0041] which teach a plasma chamber (305)); 
a plasma source to generate a plasma containing gas ions in the plasma chamber (see, e.g., Fig. 1 and ¶¶[0020]-[0041] which teach a plasma source power (330), gas source (345), and plasma generating element (335) which are configured to generate a plasma containing gas ions in the plasma chamber (305)); 
a workpiece holder in the chamber to hold a workpiece during plasma processing and to control the temperature of the workpiece (see, e.g., Fig. 1 and ¶¶[0020]-[0041] which teach a temperature controlled chuck (320) which holds a substrate (310) controls the temperature of the substrate (310) during plasma processing), the workpiece holder having a first fluid channel and a second fluid channel (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that the temperature controlled component may be comprised of a first and second temperature zone comprised of an inner loop and an outer loop which therefore form a first and second fluid channel, respectively);
a first flow line coupled to the first fluid channel of the workpiece holder, the first flow line comprising a first supply flow line and a first return flow line (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a first fluid supply line (382) connected to the inner loop along with a first return line (383) from the inner loop);
a second flow line coupled to the second fluid channel of the workpiece holder, the second flow line comprising a second supply flow line and a second return flow line (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a second fluid supply line (381) connected to the outer loop along with a second return line (383) from the outer loop); 
a return manifold coupled to the first return flow line and to the second return flow line (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a “RTN manifold” connected to the first and second return lines (383) from the inner and outer loops);
a first proportional valve coupled to the first supply flow line, the first proportional valve between the return manifold and the workpiece holder (see, e.g., 
a second proportional valve coupled to the second supply flow line, the second proportional valve between the return manifold and the workpiece holder (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that a second manual shut-off valve is provided between the workpiece at the outer loop return line (383) and the RTN Manifold; alternatively, see specifically ¶[0027] which teaches that either the supply valves (385) and (386) or the return valves (387) and (388) may be a proportional valve while the other is a digital valve which necessarily means that valve (387D) may be a proportional valve which is provided between the workpiece holder at the inner loop return line (383) and the RTN Manifold));
a first flow meter, the first flow meter in series with the first valve (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a flow meter in series with the first manual shut-off valve and the return valve (388H)); and
a second flow meter, the second flow meter in series with the second valve (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a flow meter in series with the second manual shut-off valve and the return valve (387D)).
prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  
Regarding claim 22, Mahad teaches that the first and second flow meters are between the workpiece holder and the return manifold (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that the flow meters are located between the workpiece located at the outer and inner loop return lines (383) and the RTN Manifold).  
Regarding claim 23, Mahad teaches a heat exchanger coupled to the first flow line and the second flow line (see, e.g., Figs. 1-2 and ¶¶[0020]-[0041] which teach that a heat exchanger (378) is coupled to the inner and outer loops).  
Regarding claim 26, Mahad teaches a first pneumatic valve and a second pneumatic valve (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a first digital valve (388H) located on the inner loop and a second digital valve (387D) located on the prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  
Regarding claim 27, Mahad teaches that the first pneumatic valve is a first digital or pulsing valve which cycles between an open and closed state, and wherein the second pneumatic valve is a second digital or pulsing valve which cycles between an open and closed state (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that valves (387D) and (388H) may be digital valves which are necessarily capable of cycling between open and closed states).  
Regarding claim 28, Mahad teaches a bypass valve between the return manifold and the first proportional valve and between the return manifold and the second proportional valve (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that bypass 
Regarding claim 29, Mahad teaches a temperature controller to receive a measured temperature from a thermal sensor of the workpiece holder and to control the first proportional valve and the second proportional valve in response to the measured temperature to adjust the rate of flow of a thermal fluid (see, e.g., Figs. 1-5 and ¶¶[0020]-[0041] which teach that a thermocouple (376) is used to measure the temperature of the chuck (320) and a temperature controller (375) receives the measured temperature and controls the opening and closing of both the supply valves (385) and (386) and the return valves (387C) and (387D) in order to maintain the desired temperature).

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahad in view of U.S. Patent No. 6,672,561 to Kerg, et al. (“Kerg”). 
Regarding claim 24, Mahad does not explicitly teach that the first proportional valve comprises a first pressure regulated valve and the second proportional valve comprises a second pressure regulated valve.  However, in Fig. 1 and col. 1, l. 50 to col. 3, l. 4 Kerg teaches an embodiment of an air actuated diaphragm valve (10) in which a diaphragm (I) is connected to an actuator piston (N) that is slidably received in a piston chamber (P) and divides the piston chamber (P) into an upper section (Q) and a lower section (R).  The piston (N) itself is raised or lowered by controlling the pressure 
Regarding claim 25, Mahad does not explicitly teach a first pressure regulator coupled to the first pressure regulated valve to control the first pressure regulated valve; and a second pressure regulator coupled to the second pressure regulated valve to control the second pressure regulated valve.  However, as noted supra with respect to the rejection of claim 24, in Fig. 1 and col. 1, l. 50 to col. 3, l. 4 Kerg teaches an embodiment of an air actuated diaphragm valve (10) in which a diaphragm (I) is connected to an actuator piston (N) that is slidably received in a piston chamber (P) and divides the piston chamber (P) into an upper section (Q) and a lower section (R).  The .  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahad in view of U.S. Patent Appl. Publ. No. 2008/0197317 to Martin Schwiegel (“Schwiegel”). 
Regarding claim 30, Mahad does not explicitly teach that the thermal fluid comprises polyethers.  However, in ¶¶[0001]-[0020] as well as elsewhere throughout the entire reference Schwiegel teaches an embodiment of a working fluid that can be used 

Response to Arguments
Applicant’s arguments filed March19, 2021, with respect to the limitations recited in new claims 21-30 have been considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  The limitations recited in claims 21-30 are taught by the combination of Mahad, Kerg, and Schwiegel as set forth supra.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714